Citation Nr: 1242847	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  05-07 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for hydronephrosis of the left kidney.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel






INTRODUCTION

The Veteran served on active duty from January 1944 to March 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2008, the Board issued a decision which found that new and material evidence had not been submitted to reopen a claim for service connection for hydronephrosis of the left kidney.  The Veteran timely appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2010, the Court issued a Memorandum Decision setting aside the Board's August 2008 decision and remanded this matter back to the Board for additional consideration.  

In June 2010, the Board issued a decision which found that new and material evidence had not been submitted to reopen a claim for service connection for hydronephrosis of the left kidney.  The Veteran timely appealed the Board's decision to the Court.  In June 2012, the Court issued a Memorandum Decision setting aside the Board's June 2010 decision and remanded this matter back to the Board for additional consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board's decision below finds that new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for hydronephrosis of the left kidney.  The reopened claim is addressed in the Remand portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.



FINDINGS OF FACT

1.  In January 1957, the Board issued a decision denying the Veteran's application to reopen a claim seeking service connection for hydronephrosis of the left kidney.

2.  Evidence received since the January 1957 Board decision is new and material, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hydronephrosis of the left kidney.  


CONCLUSION OF LAW

The criteria for reopening the claim of entitlement to service connection for hydronephrosis of the left kidney have been met.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The Board is taking action favorable to the Veteran by finding that new and material evidence has been submitted to reopen his claim for service connection for hydronephrosis of the left kidney.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In November 1949, the RO issued a rating decision which denied the Veteran's original claim seeking service connection for hydronephrosis of the left kidney.  The Veteran did not appeal this decision, and it became final.

In April 1956, the Veteran filed to reopen his claim seeking service connection for hydronephrosis of the left kidney.  The RO issued an August 1956 rating decision which reopened the Veteran's claim, and denied service connection for hydronephrosis of the left kidney on the merits.  The Veteran timely appealed this decision.

In January 1957, the Board issued a decision which concluded that the Veteran's hydronephrosis of the left kidney was not shown to be related to the Veteran's military service and was not manifested to a compensable degree within the period prescribed for the grant of service connection on a presumptive basis.  The Board's decision is final.  See 38 U.S.C.A. § 7104.

In October 2002, the Veteran filed his current application to reopen his claim for service connection for hydronephrosis of the left kidney.  In support of his claim, he submitted statements indicating that his post service treatment for left flank pain and kidney problems in 1946 was related to his subsequent treatment, including surgery, for hydronephrosis of the left kidney in 1954.  He also submitted medical treatment records, dated from September 1987 to July 2004, which described a long history of treatment for diverticulitis, abdominal pain, and other disorders.

The Board's January 1957 decision is the last final disallowance on the issue of service connection for hydronephrosis of the left kidney.  

The Board must review all of the evidence submitted since the pertinent last final action to determine whether the Veteran's claim for service connection should be reopened.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  

In considering the evidence received since the Board's January 1957 decision, the Court, in its June 2012 Memorandum Decision, noted that the Veteran's post-1957 lay statements "appear to be the first pieces of evidence in the record to definitely link [the Veteran's] claimed hydronephrosis to 1946 symptomatology."  Thus, the Court appears to have established that these lay statements are new.  Moreover, based upon the Court's interpretation, the post-1957 lay statements from the Veteran are also material to the issue at hand.

New and material evidence having been received, reopening the claim for service connection for hydronephrosis of the left kidney is warranted.  


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for hydronephrosis of the left kidney is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran is seeking service connection for hydronephrosis of the left kidney.

The evidence of record reflects that the Veteran was treated for left flank pain and kidney problems in the first post service year after his discharge from military service.  Subsequent treatment records reflect that the Veteran was diagnosed, and later underwent surgery for, hydronephrosis of the left kidney in 1954.  As the evidence of record suggests a possible relationship between the Veteran's treatment in 1946 and his hydronephrosis of the left kidney, the RO must schedule the Veteran for a VA examination to consider whether the Veteran currently has hydronephrosis of the left kidney related to his active duty military service, or within the first post service year.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is remanded for the following actions:

1.  Schedule the Veteran the appropriate examination to consider whether he currently has a left kidney disorder, including hydronephrosis of the left kidney, and for any current left kidney disorder found, opine whether this condition was related to the Veteran's military service (including consideration of whether any current condition is subject to presumptive service connection under 38 C.F.R. § 3.309(a)).  All indicated tests and studies must be performed.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

Following a review of the Veteran's claims file, and with consideration of the Veteran's statements as to observable symptoms, other lay statements of record, and a review of the Veteran's history of in-service and post-service treatment, the examiner must provide opinions as to:

(a) Whether the Veteran currently has a left kidney disorder, including hydronephrosis of the left kidney; and 

(b) for each kidney disorder found, the examiner should opine: (i) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current kidney disorder was incurred or aggravated during his military service (January 1944 to March 1946).  In reaching this conclusion, the examiner must address whether the Veteran's current kidney disorder is subject to presumptive service connection under 38 C.F.R. § 3.309(a), and if so, whether it was manifested to a compensable degree within the first post service year.

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of his claim.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  

In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and placed in the claims file which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  

3.  After completing the above, and any other development as may be indicated, re-adjudicate the issue on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental SOC, and after the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for further appellate review.

4.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is required.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


